Citation Nr: 0813327	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-01 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral swelling of the feet.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1966 to February 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge at the RO in August 2007.  A transcript of 
the hearing is contained in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the August 2007 hearing, the veteran testified that he 
sustained an injury to his feet during service.  He stated 
that a pallet was dropped on his feet, and that he received 
medical attention for this injury.  The veteran said that he 
has had pain and swelling in both feet since this injury, as 
well as weakness of his ankles.  

Current medical records also show that the veteran has been 
seen for complaints pertaining to his feet.  These complaints 
resulted in the veteran's doctor ordering an X-ray study of 
the right foot.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, there is evidence of an injury to the feet in 
service.  There is also evidence that the veteran currently 
has complaints pertaining to his feet.  He has testified that 
these symptoms have been present since discharge from 
service.  Therefore, the Board finds that the veteran must be 
afforded a VA examination in order to determine whether the 
veteran's current complaints constitute a chronic disability 
and, if so, if the current disability is related to the 
events in service.  

Furthermore, as noted above, the veteran's service medical 
records are not contained in the claims folder.  Review of 
the record indicates that they have been obtained from the 
appropriate sources and were previously available, but that 
they apparently were not transferred to the Board.  The Board 
assumes that these records are still available, and notes 
that they must reassociated with the claims folder prior to 
affording the veteran the VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the service medical 
records with the claims folder.  If it 
is determined that the service medical 
records are no longer unavailable and 
all efforts have failed to relocate 
them, this should be noted in the 
claims folder.  

2.  Schedule the veteran for a VA 
examination of his feet.  All indicated 
tests and studies should be conducted.  
The claims folder must be made 
available to the examiner.  After 
completion of the examination and 
review of the medical record, the 
examiner should answer following 
questions: 1) Does the veteran have a 
current disability of one or both feet?  
If so, what is the diagnosis of this 
disability?  2) If the veteran is found 
to have a current disability of one or 
both feet, is it as likely as not (50 
percent probability or more) that this 
disability is the result of an injury 
active service?  

The examiner is advised that the 
veteran is considered competent to 
report injuries and symptoms, and that 
his reports must be considered in 
formulating medical opinions.

3.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



